 

 



EXHIBIT 10.24

 

ASSIGNMENT OF INTELLECTUAL PROPERTY AGREEMENT

 

THIS ASSIGNMENT OF INTELLECTUAL PROPERTY AGREEMENT is made as of the 30th day of
June, 2015.

 

  BY: VYREXIP HOLDINGS, INC.
a Wyoming corporation

(the “Assignor”)         IN FAVOR OF: POWERVERDE INC.,
a Delaware corporation.

(the “Assignee”)

 

WHEREAS, Assignor is the owner of the inventions disclosed in the patents listed
in Exhibit A attached hereto, any patent(s) issuing from such patents and any
patent(s) claiming priority thereto (the “Licensed Technology”);

 

WHEREAS, pursuant to a Patent License Agreement between Assignor as Licensor and
Epalex Corporation (“Epalex”) as Licensee dated as of July 11, 2011, as amended
as of November 24, 2013 (the “License Agreement”), Assignor has granted to
Epalex an exclusive license to commercialize certain products using the Licensed
Technology (the “Licensed Products”) in exchange for certain consideration
payable to or on behalf of Assignor; and

 

WHEREAS, Assignor wishes to sell, assign, convey and transfer to Assignee all of
its right, title and interest in and to the Licensed Technology and the License
Agreement on the terms and conditions hereof, and Assignee is agreeable to same.

 

NOW THEREFORE in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree that the foregoing recitals are true and
correct and further agree as follows:

 

1.             DEFINITIONS.

 

(a)“Agreement” means this Assignment of Intellectual Property Agreement and any
schedules or appendices attached hereto and any amendments incorporated by
reference herein and signed by both parties;     (b)“Person” includes any
individual, corporation, general or limited partnership, limited liability
partnership, limited liability company, trust, trustee, joint venture,
association, government tribunal, government agency or organization or entity of
any kind;

 

 

 



 

(c)“Assigned Intellectual Property” means all copyrights, copyright
registrations, proprietary processes, trade secrets, license rights,
specifications, technical manuals and data, drawings, inventions, improvements,
designs, patents, patent applications, mask works, tradenames, trademarks,
service marks, product information and data, know-how and development
work-in-progress, customer lists, software, and other intellectual or intangible
property that comprise or are necessary to use, develop, perfect or practice the
Licensed Technology including, but not limited to, those set forth in the
License Agreement, whether or not pending, applied for or issued, and whether or
not filed in the United States or in other countries, including all associated
goodwill;

 

2.             ASSIGNMENT

 

2.1          Assignment. The Assignor hereby transfers and assigns to the
Assignee, all right, title and interest that Assignor has or may have in or to
the License Agreement and the Assigned Intellectual Property, now or in the
future. The foregoing assignment includes without limitation any and all (i)
licenses and sublicenses (implied and otherwise) granted and obtained with
respect thereto, (ii) rights thereunder, (iii) rights to protection of interests
therein under the laws of all jurisdictions, (iv) associated rights for past,
present and future income, royalties or other payment with respect thereto, (v)
associated rights to sue for any past, present or future damages in relation to
any infringement or misappropriation thereof, (vi) rights to receive assignments
or transfers thereof or licenses thereto, and (vii) associated goodwill. To the
extent the foregoing assignment is ineffective for any reason in connection with
any item or items of Intellectual Property purported to be assigned hereby, it
shall remain effective as to all other items of Intellectual Property and the
Assignor hereby grants to the Assignee the exclusive, royalty-free, fully
paid-up, irrevocable, perpetual, transferable, worldwide right and license
(including the right to sublicense through multiple tiers of sublicensees) to
make, reproduce, perform, display, modify, create derivative works of, use,
sell, transfer and otherwise exploit, protect and enforce all rights in and to
such item or items of Assigned Intellectual Property for which the foregoing
assignment is ineffective.

 

2.2          Assumption. Assignee herby assumes all obligations of Assignor as
Licensor under the License Agreement and agrees to indemnify and hold harmless
Assignor and its officers, directors, shareholders and affiliates from and
against all liabilities, claims, demands, losses and expenses (including, but
not limited to, reasonable attorney’s fees and expenses) arising under the
License Agreement.

 

2.3         Waiver. To the maximum extent permitted under applicable law,
Assignor hereby waives any moral rights or similar rights that Assignor has or
may have in connection with the Assigned Intellectual Property.

 



2

 

 

2.4         Further Assurances. The Assignor will promptly upon the request of
the Assignee assist the Assignee, at the Assignee’s expense, in taking or
causing to be taken all reasonable actions, steps and proceedings, and executing
all applications, assignments, documents or other instruments, as the Assignee
may reasonably require in order to vest absolute legal and beneficial ownership
of the rights referred to in section 2.1 above in the Assignee or to perfect the
Assignee’s title thereto anywhere in the world and (to the extent permissible
under the applicable law) to procure for the Assignee (or its nominees,
assignees and successors) the exclusive, unfettered, right to use and exploit
the Assigned Intellectual Property, subject to the License Agreement. The
Assignor agrees to assist the Assignee or its successor in interest, upon
reasonable request and at Assignee’s or Assignee’s successor in interest’s
expense in any pending or threatened suits or actions by third parties
challenging the validity or enforceability of any rights in or to any Assigned
Intellectual Property to the extent such assistance is reasonably required to
effectively defend such suits or actions.

 

2.5         Related Assignments. The Assignor shall promptly execute and deliver
separate assignments in favor of the Assignee for the purposes of recording with
the United States Patent and Trademark Office, and such separate assignments and
this Agreement will be construed together to effect the intent of the transfer
of the Assigned Intellectual Property set forth in Section 2.1 above.

 

3.            PAYMENTS

 

3.1         Reimbursement. Immediately upon the execution of this Agreement,
Assignee shall pay to Assignor’s principal Edward C. Gomez $16,116 in
reimbursement of expenses paid by him on behalf of Assignor relating to the
Licensed Technology.

 

3.2         Expanded Note. Assignor hereby assigns to Assignee all of its right,
title and interest in and to the promissory note in the principal amount of
$38,000 issued by Epalex to Assignor dated as of November 14, 2013 (the “Epalex
Note”). Immediately upon the execution of this Agreement, Assignor shall deliver
to Assignee the original Epalex Note, duly endorsed to Assignee.

 

3.3         Purchase Note. Immediately upon the execution of this Agreement,
Assignor shall execute and deliver to Assignee a promissory note in the
principal amount of $58,435.80 in the form attached as Exhibit B (the “Purchase
Note”).

 

4.           REPRESENTATIONS AND WARRANTIES

 

4.1         Representations and Warranties of the Assignor. The Assignor hereby
represents and warrants to the Assignee that:

 

(a)it is the sole legal and beneficial owner of the Assigned Intellectual
Property and related rights assigned pursuant to this Agreement and has full
power and authority to enter into this Agreement;     (b)as of the date hereof,
Assignor and Assignee are in compliance in all material respects with their
respective obligations under the License Agreement;     (c)the Assignor has not
previously assigned or otherwise encumbered any rights in or to the Assigned
Intellectual Property rights so as to derogate from this Assignment.

 



3

 

 

5.            GENERAL PROVISIONS

 

5.1          Headings and Subheadings. The inclusion in this Agreement of
headings and subheadings is for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

 

5.2         Gender and Number. In this Agreement, unless the context otherwise
requires, words importing the singular include the plural and vice versa and
words importing one gender include all genders.

 

5.3         Invalidity of Provisions. Each of the provisions contained in this
Agreement is distinct and severable and a declaration of invalidity or
unenforceability of any such provision by a court of competent jurisdiction
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

5.4         Entire Agreement. This Agreement, together with any schedules or
appendices attached hereto, constitutes the entire agreement between the parties
pertaining to the subject matter of this Agreement and there are no warranties,
representations or agreements between the parties in connection with the subject
matter of this Agreement except as specifically set forth or referred to in this
Agreement.

 

5.5         Modification and Waiver. This Agreement may not be modified unless
agreed to in writing by all of the parties hereto. No extension of any time
limit granted by a party shall constitute an extension of any other time limit
or any subsequent instance involving the same time limit. No consent by a party
to, nor waiver of, a breach by the other party, whether express or implied,
shall constitute a consent to or waiver of or excuse for any other different or
subsequent breach, unless such waiver or consent is in writing and signed by the
party claimed to have waived or consented. Except as otherwise provided herein,
no term or provision of this Agreement shall be deemed waived and no breach
excused.

 

5.6         Counterparts. This Agreement may be signed in counterparts and each
of such counterparts shall constitute an original document and such
counterparts, when taken together, shall constitute one and the same instrument.

 

5.7         Facsimile or Electronic Transmission. Each of the Assignor and
Assignee shall be entitled to rely upon delivery by facsimile, pdf or other
means of electronic transmission of an executed copy of this Agreement.

 

5.8         Survival. The parties agree that the provisions of this Agreement
which are intended to survive the termination of this Agreement shall survive
the termination of this Agreement and shall continue in full force and effect
and be binding upon the parties.

 



4

 

 

5.9         Enurement. This Agreement shall enure to the benefit of, and be
binding upon, the Assignor and the Assignee and their respective successors,
affiliates and permitted assigns.

 

5.10       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might govern under applicable principles of conflicts of law. Venue for any
dispute arising out of this Agreement shall be exclusively in the state and
federal courts located in Miami-Dade County, Florida, and each party hereby
expressly submits to the personal jurisdiction of such courts and irrevocably
waives any objection to the laying of venue in such courts based on forum non
conveniens.

 

5.11       Recordings. Assignor hereby acknowledges that an executed copy of
this Agreement and executed copies of any subsequent or related assignments or
documents provided pursuant to section 2.5 above, may be filed with the United
States Patent and Trademark Office, the United States Copyright Office or with
the intellectual property authority of any other country or region, as
applicable, by Assignee or its successor in interest at any time.

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
above first written.

 

Assignor (VYREXIP HOLDINGS, INC.):   Assignee (POWERVERDE INC.):       By: /s/
Edward C. Gomez   By: /s/ Richard Davis Name: Edward C. Gomez   Name: Richard
Davis Title: CEO   Title: CEO Date: 6/23/2015   Date: 6/22/2015







5

 

 



EXHIBIT A

 

U.S. Patent number: 6,254,853

Filing date: May 8, 1998

Issue date: Jul 3, 2001

Title: Water Soluble Pro-Drugs of Propofol

Inventors: Sheldon S. Hendler, Robert A. Sanchez, Jan Zielinski

 

U.S. Patent number: 6,362,234

Filing date: August 15, 2000

Issue date: March 26, 2002

Title: Water-Soluble Prodrugs of Propofol for Treatment of Migrane

Inventor: Sheldon S. Hendler

 

Australia Patent Number 765569 (Application number 37894/99) France Patent
Number 1075489 (Application number 99920385.4) Great Britain Patent Number
1075489 (Application number 99920385.4) Ireland Patent Number 1075489
(Application number 99920385.4) Italy Patent Number 1075489 (Application number
99920385.4) Germany Patent Number 69910560.9 (Application number 99920385.4)
Spain Patent Number 99920385.4 (Application number 99920385.4)

 

and all priority applications, divisionals, continuations,
continuations-in-part, substitutions, reissues, re-examinations, extensions
thereof, and all corresponding United States and foreign filings including all
filings claiming priority to any of the foregoing, and including the right, but
not the obligation, to sue for past infringement.

 



Exhibit A-1

 

 

EXHIBIT B

 

PROMISSORY NOTE

 

$58,435.80 Miami, Florida   June 30, 2015

 

 

FOR VALUE RECEIVED, PowerVerde Inc., a Delaware corporation (the “Company”)
promises to pay to the order of VyrexIP Holdings, Inc. a Wyoming corporation
(the “Holder”), at such address as the Holder may designate from time to time,
the principal sum of $58,435.80, together with accrued interest at the rate of
6% per annum based on a 365-day year and actual days elapsed in the period for
which such interest is payable. The Company shall pay principal plus accrued
interest pursuant to 10 monthly payments of $6084.84 each due on the 15th day of
each month beginning on October 15, 2015. The remaining principal balance of
this Note, together with all unpaid interest accrued, shall be due and payable
on July 15, 2016 (the “Maturity Date”). Upon payment in full of all principal
and interest payable hereunder, this Note shall be surrendered to the Company
for cancellation.

 

The Company may prepay all or any part of the amounts outstanding under this
Note without premium or penalty.

 

The Company waives presentment, demand, notice, protest, and all other demands
or notices in connection with the delivery, performance, default or enforcement
of this Note. In the event of default hereunder, the Company shall, in addition
to other sums due hereunder, pay all costs and reasonable attorneys’ fees
incurred in connection with any action to collect this Note at the
prelitigation, pretrial, trial and appellate levels.

 

The principal and any interest shall be payable in lawful money of the United
States of America at the address of the Holder or at such other place as the
legal holder may designate from time to time in writing to the Company.

 

The Company shall be in default and the Holder may, by notice to the Company,
declare the entire unpaid principal amount of the Note and all interest accrued
and unpaid thereon due and payable, and the same shall be forthwith due and
payable, if the Company fails to make any payment due hereunder within 10 days
of the due date thereof, or makes an assignment for the benefit of creditors, or
admits in writing its inability to pay its debts as such debts become due, or
applies for or consents to the appointment of or taking possession by a trustee,
receiver or liquidator (or other similar official) of any substantial part of
its property, or commences a case or has an order for relief or liquidation
entered against it or has a custodian appointed under the federal bankruptcy
laws, as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law, and such case or order is not
dismissed or stayed within 60 days.

 



 

 

 

The Holder may waive any past default hereunder and its consequences. In the
case of any such waiver, the Company and the Holder shall be restored to their
former positions and rights hereunder, respectively; but no such waiver shall
extend to any subsequent or other default or impair any right consequent
thereon.

 

Upon any such waiver, such default shall cease to exist and be deemed to have
been cured and not to have occurred, and any default arising therefrom shall be
deemed to have been cured, and not to have occurred for every purpose of this
Note, and the interest rate hereon shall not be deemed to have increased; but no
such waiver shall extend to any subsequent or other default impair any right
consequent thereon.

 

All references to the “Holder” or the “Company” shall apply to their respective
heirs, successors and assigns. Notwithstanding anything herein to the contrary,
this Note may not be assigned or transferred by the Company without the prior
written consent of the Holder.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Florida.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed by its
duly authorized officer on the day and year first above written.

 

    POWERVERDE INC.             By: /s/ Richard Davis       Name: Richard Davis
      Title: CEO       6/22/2015





 





 

 

